*734Contrary to the petitioner’s contentions, the Supreme Court properly denied its petition and dismissed the instant proceeding, since the petitioner “failed to carry [its] burden of showing that [its] contemplated use of the subject property ‘conforms with the standards imposed by the zoning ordinance’ ” (Matter of Wal-Mart Stores v Planning Bd. of Town of N. Elba, 238 AD2d 93, 99, quoting Matter of Monro Muffler / Brake v Town Bd. of Town of Perinton, 222 AD2d 1069; see Matter of Schadow v Wilson, 191 AD2d 53, 57).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Florio, Friedmann and Cozier, JJ., concur.